DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 9/20/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 and 7/13/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (20060188410) in view of Holmes (20140309554).
Regarding claim 1, Ishida discloses a tear secretion measurement apparatus (Fig 1, [0030], sample fluid collecting device) comprising: a polymer ([0017], polymer) capillary tube (supporting members 2, 3) having an inner diameter between 1 micron to 1000 microns (µm) ([0030], 0.5 to 1mm and within the claimed range), the capillary tube (2,3) having a hydrophobic inner surface of the capillary tube ([0014], inner surface of capillary tube is required to use hydrophilic material) and a hydrophilic ([0014], hydrophilic material) or neutral hydrophile inner surface throughout a remainder of the capillary tube (Fig 1 shows the plan view of the sample fluid collecting device) extending to an entrance end of the capillary tube (Fig 1, [0030], gap 1 is formed in the lengthwise direction of the supporting member); and a silicone rubber (Fig 1, [0018], silicone rubber) covering over an outer diameter of the capillary tube (2, 3) at the entrance end (Fig 1 shows films 6 and 9 covering an outer diameter of members 2 and 3) but does not disclose localized at an exit end. However, in a similar endeavor, Holmes teaches localized at an exit end (Fig 11G, [0310], adapter channels 1150, 1152 hydrophobic surfaces shown on each end of the needle with respect to an interior surface and exit). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the apparatus of Ishida with the localized ends of Holmes for the purpose of preventing controlled openings from adapter channel openings (Holmes, [0310]).
Regarding claim 4, Ishida in view of Holmes discloses the invention as described in claim 1 and Ishida further teaches wherein the inner diameter of the polymer capillary tube is between 200 µm and 400 µm (Fig 1, [0031], .3mm to 2mm which is within the claimed range).
Regarding claim 7, Ishida in view of Holmes discloses the invention as described in claim 1 and Ishida further teaches wherein a length of the capillary tube (2,3) is between 2 millimeters to 50 millimeters (mm) ([0031], width of the gap 1 can be set at about 0.3 to 2 mm and within the claimed range) and the remainder of the inner surface is hydrophilic ([0018], portion of inner surface of capillary tube utilizes hydrophilic material).
Regarding claim 11, Ishida in view of Holmes discloses the invention as described in claim 1 and Ishida further teaches wherein the capillary tube (2, 3) is transparent (Fig 1, [0030], transparent films 6, 9 are connected to members 2 and 3) or translucent, the apparatus further comprising: volume measurement markings (scale 7) on the outer diameter (Fig 1, [0031], scale 7 is marked on the supporting member of sample fluid collecting device along the lengthwise direction so that the amount of collected sample fluid) of the capillary tube (2, 3).
 Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (20060188410) in view of Holmes (20140309554) and in further view of Roy (20143039554).
	Regarding claim 5, Ishida in view of Holmes discloses the invention as described in claim 1 but does not teach wherein the polymer capillary tube and the silicone rubber covering are biocompatible. However, Roy teaches wherein the polymer capillary tube and the silicone rubber covering are biocompatible (Fig 2, [0130], tube 209 is made of biocompatible materials). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the apparatus of Ishida and Holmes with the biocompatible materials of Roy to form tissue interacting parts to prevent harm to tissues.
Claim(s) 6 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (20060188410) in view of Holmes (20140309554) and in further view of Allan (6186974).
	Regarding claim 6, Ishida in view of Holmes discloses the invention as described in claim 1 but does not teach wherein the polymer capillary tube comprises parylene C, parylene HT, polyamide, polyether ether ketone (PEEK), polyethylene, or 3 polypropylene. However, Allan teaches wherein the polymer capillary tube comprises parylene C, parylene HT, polyamide, polyether ether ketone (PEEK), polyethylene, or polypropylene (Col 14, line 51-54). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the apparatus of Ishida and Holmes with the polymers of Allan to simplify thermoforming of a combination of the apparatus (Allan, Col 14, line 52). 
	Regarding claim 10, Ishida in view of Holmes discloses the invention as described in claim 1 but does not teach wherein the silicone rubber covering extends over an entire outer diameter of the capillary tube from the entrance end to the exit end. However, Allan teaches wherein the silicone rubber covering extends over an entire outer diameter of the capillary tube from the entrance end to the exit end (Col 6, line 23-29, describes silicones as the outer layer of a multilayer device). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the apparatus of Ishida and Holmes with the polymers of Allan to simplify thermoforming of a combination of the apparatus (Allan, Col 14, line 52).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (20060188410) in view of Holmes (20140309554) and in further view of Van Tessel (4531943).
Regarding claim 8, Ishida in view of Holmes discloses the invention as described in claim 1 but does not teach wherein the silicone rubber covering is a pre- formed silicone tube into which the polymer capillary tube was inserted. However, Van Tessel teaches wherein the silicone rubber covering is a pre- formed silicone tube into which the polymer capillary tube was inserted (Fig 10, Col 4, line 40-47, tip member includes tubular sleeve 24 which surrounds and fits a lap joint at the distal end of catheter body end 10). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the apparatus of Ishida and Holmes with the removably attachable covering of Van Tessel to facilitate sterilizing of an apparatus.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (20060188410) in view of Holmes (20140309554) and in further view of Vaillancourt (3861396).
	Regarding claim 9, Ishida in view of Holmes discloses the invention as described in claim 1 but does not teach wherein the silicone rubber covering was produced by dip coating the polymer capillary tube in diluted, uncured silicone rubber and allowing it to cure. However, Vaillancourt teaches wherein the silicone rubber covering was produced by dip coating the polymer capillary tube in diluted, uncured silicone rubber (Col 4, line 55-60, tubing is dipped casting syrup of polymer) and allowing it to cure (Col 4, line 55-60, polymer is cured). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the apparatus of Ishida and Holmes with the covering of Vaillancourt to produce a coating that adapts to the surface of the tube.

Allowable Subject Matter
Claims 2-3 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 2, the prior art of Ishida taken either singly or in combination with any other prior art fails to suggest such a tear secretion measurement apparatus comprising: “wherein the hydrophobic inner surface extends between 1 µm to 5000 µm from the exit end, thereby sufficient to allow air to pass but prevent tear fluid from passing through the exit end”.
Specifically, with respect to dependent claim 3, the prior art of Ishida taken either singly or in combination with any other prior art fails to suggest such a tear secretion measurement apparatus comprising: “wherein the hydrophobic inner surface extends between 0.001% to 10% of a length of the capillary tube from the exit end”.
	Specifically, with respect to dependent claim 12, the prior art of Ishida taken either singly or in combination with any other prior art fails to suggest such a tear secretion measurement apparatus comprising: “a bypass channel extending from the entrance end and around an outside of the capillary tube to the exit end, the bypass channel configured to allow a predetermined ratio of liquid to bypass the polymer capillary tube”.
Specifically, with respect to dependent claim 13, the prior art of Ishida taken either singly or in combination with any other prior art fails to suggest such a tear secretion measurement apparatus comprising: “wherein the polymer capillary tube is wound into a coil, the coil having an inner diameter between 11 millimeters and 24.5 millimeters (mm)”. Claims 14 is allowable due to dependency on dependent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gertner (20180104514), Asvadi (20160374648), Kahook (20160367806), and Herrick (20020198453) are devices and methods utilized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872